DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Currently, claims 1-22 are pending in the application. Claims 1-3, 6-7, 10-15, 17-18, and 21- 22 are amended. 

Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 20210217139, hereinafter Yano) in view of Chou et al. (US 20170347120, hereinafter Chou).  
	Regarding Claim 1, Yano discloses a non-transitory computer-readable medium storing program instructions ([0011], [0013], and [0282]; FIG. 29) that, when executed by one or more processors, cause the one or more processors to: 
determine, for a three-dimensional (3D) scene or object, a plurality of patches, wherein each patch comprises points of the 3D scene or object projected on a patch plane  ([0129], FIG. 16,  patch decomposition unit 111 acquires 3D data (for example, a point cloud) representing a three-dimensional structure, which has been input to the encoding apparatus 100 and decomposes the acquired 3D data into a plurality of segmentations to project the 3D data on a two-dimensional plane for each segmentation, and generates a patch of the position information and a patch of the attribute information); 
pack attribute patch images and geometry patch images corresponding to the plurality of patches into corresponding attribute image frames and geometry image frames ([0131], FIG. 16,  packing unit 112  acquires data (a patch) of the two-dimensional plane on which the 3D data is projected for each region and arranges each acquired patch on a two-dimensional image, and packs the obtained two-dimensional image as a video frame);
apply an attribute transform function to the attribute patch images of the attribute image frames to compensate for distortion or artifacts to be introduced during a compression and a decompression of the geometry image frames  ([0150], FIG. 16, texture correction unit 134 acquires the texture patch supplied from the patch decomposition processing unit 131, acquires the smoothed geometry point cloud supplied from the three-dimensional position information smooth processing unit 133 and corrects the texture patch using the acquired smoothed geometry point cloud);
determine smoothing parameters to be applied at a smoothing filter of a decoder to smooth the geometry patch images of the geometry image frames ([0146], FIG. 17, three-dimensional position information smooth processing unit 133 acquires the position information on the point cloud supplied from the geometry decoding unit 132;  [0160], FIG. 17,  smooth processing unit 144 acquires the information regarding the local region, the geometry point cloud, and the representative value for each local region supplied from the in-region representative value derivation unit 142 and acquires the information indicating the processing target region, which has been supplied from the processing target region setting unit 143); and 
encode the geometry image frames and the attribute image frames that have had the attribute transform function applied ([0146], FIG. 16, The video encoding unit 115 performs a process relating to encoding of the video frame of the position information (geometry). For example, the video encoding unit 115 acquires the video frame of the position information (geometry) supplied from the OMap generation unit 113. Furthermore, the video encoding unit 115 encodes the acquired video frame of the position information (geometry) by any encoding method for a two-dimensional image, such as AVC or HEVC, for example. The video encoding unit 115 supplies coded data obtained by the encoding (coded data of the video frame of the position information (geometry)), to the multiplexer 118)
Yano does not explicitly disclose wherein the attribute transform function was applied using geometry image frames without the smoothing filter having been applied to the geometry image frames.
Chou teaches from the same field of endeavor using the geometry image frames without the smoothing filter being applied to the geometry image frames ([0060], FIG. 19a, region-adaptive hierarchical transformer (1940) applies a RAHT that is region-adaptive (processing attributes for occupied points) and hierarchical (passing coefficients from one level to another level for additional processing) and passes the transform coefficients resulting from the RAHT to the quantizer (1950)))

    PNG
    media_image1.png
    283
    661
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of using the geometry image frames without the smoothing filter as taught by Chou ([0060]) into the point cloud data transmission and reception system of Yano in order to provide reduce computational complexity (including computational speed and resource usage) while still maintaining acceptable visual quality are highly desirable (Chou, [0003]).
Regarding Claim 2, Yano in view of Chou discloses the non-transitory computer-readable-medium of claim 1.
Yano in view of Chou further discloses wherein the smoothing parameters comprise different smoothing parameters to be applied at the decoder for different layers of the 3D scene or object ([0105], FIG. 8, deriving different parameters; [0145]).
Regarding Claim 3, Computer-readable medium claim 3 for decoding corresponds to computer-readable medium claim for encoding in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 4, Yano in view of Chou discloses the non-transitory computer-readable-medium of claim 3.
Yano in view of Chou further wherein the program instructions, further cause the one or more processors to: apply an attribute smoothing filter to the attribute values of the attribute patches, wherein the attribute smoothing filter is applied in combination with applying the attribute transfer function ([0150], FIG. 17, texture correction unit 134 acquires the texture patch supplied from the patch decomposition processing unit 131, acquires the smoothed geometry point cloud supplied from the three-dimensional position information smooth processing unit 133 and corrects the texture patch using the acquired smoothed geometry point cloud).
Regarding Claim 5, Yano in view of Chou discloses the non-transitory computer-readable-medium of claim 3.
Yano in view of Chou further discloses wherein the smoothing filter is selected by a user or a designer of the decoder ([0103],  FIG. 7,   a user or the like may be allowed to select the setting method for the local region, as in the row with “2-4” in the ID column. For example, a user or the like may be allowed to decide which method is selected from among the methods with the IDs “1” to “4” in the table in FIG. 6).

    PNG
    media_image2.png
    229
    608
    media_image2.png
    Greyscale

Regarding Claim 6, Yano in view of Chou discloses the non-transitory computer-readable-medium of claim 3.
Yano in view of Chou further discloses wherein: the encoded bit-stream comprises smoothing parameters to be applied at the decoder, and the smoothing filter applied to the geometry patches or the reconstructed version of the 3D object or scene is selected or adjusted at the decoder based, at least in part, on the smoothing parameters signaled in the bitstream ([0218], the 3D reconstruction unit 217 performs a three-dimensional smooth filter process for the reconstructed point cloud; [0266], smooth processing unit (for example, a three-dimensional attribute information smooth processing unit) that performs the smooth process on the texture patch supplied to the texture synthesis unit 233 only needs to be provided in the 3D reconstruction unit 217 (FIG. 24)).
Regarding Claim 7, Yano in view of Chou discloses the non-transitory computer-readable-medium of claim 3.
Yano in view of Chou further discloses wherein the smoothing filter used by the decoder is a non-normative smoothing filter with regard to a compression standard used to compress and decompress the 3D object or scene ([0106], FIG. 8, the derivation of optimum values for all parameters relating to the filter process from other internal parameters and setting a local region more suitable for the situation; [0105], FIG. 8,  in the row with “1” in the ID column of the table in all parameters relating to the filter process may be set in advance by a standard or the like such that information about the filter process is not transmitted).
Regarding Claim 8, Yano in view of Chou discloses the non-transitory computer-readable-medium of claim 3.
Yano in view of Chou further discloses wherein the program instructions further cause the one or more processors to: select the smoothing filter to be applied at the decoder from a plurality of smoothing filters supported by the decoder based on an operation mode of a device comprising the decoder or based on a smoothing parameter signaled in the bitstream ([0106], FIG. 8, the derivation of optimum values for all parameters relating to the filter process from other internal parameters and setting a local region more suitable for the situation; [0105], FIG. 8,  in the row with “1” in the ID column of the table in all parameters relating to the filter process may be set in advance by a standard or the like such that information about the filter process is not transmitted).
Regarding Claim 10, Yano in view of Chou discloses the non-transitory computer-readable-medium of claim 3.
Yano in view of Chou further discloses perform said apply the smoothing filter, said determine parameters for the attribute transfer function, and said apply the attribute transfer function on a point-by-point basis in parallel for a plurality of points of the 3D object or scene ([0131], FIG.16, the packing unit 112 separately packs, as video frames, a patch of the position information (geometry) indicating the position of a point and a patch of the attribute information (texture) such as color information added to the position information; [0150], FIG. 17, texture correction unit 134 acquires the texture patch supplied from the patch decomposition processing unit 131, acquires the smoothed geometry point cloud supplied from the three-dimensional position information smooth processing unit 133 and corrects the texture patch using the acquired smoothed geometry point cloud).
Regarding Claim 11, Yano in view of Chou discloses the non-transitory computer-readable-medium of claim 3.
Yano in view of Chou further discloses perform said apply the smoothing filter, said determine parameters for the attribute transfer function, and said apply the attribute transfer function as serial operations performed in series for a set of points of the 3D object or scene ([0131], FIG.16, the packing unit 112 separately packs, as video frames, a patch of the position information (geometry) indicating the position of a point and a patch of the attribute information (texture) such as color information added to the position information; [0150], FIG. 17, texture correction unit 134 acquires the texture patch supplied from the patch decomposition processing unit 131, acquires the smoothed geometry point cloud supplied from the three-dimensional position information smooth processing unit 133 and corrects the texture patch using the acquired smoothed geometry point cloud).
Regarding Claim 12, Yano in view of Chou discloses the non-transitory computer-readable-medium of claim 3.
Yano in view of Chou further discloses wherein the program instructions, cause the one or more processors to: perform said apply the smoothing filter, said determine parameters for the attribute transfer function, and said apply the attribute transfer function in a 2D domain on the geometry patch images and the attribute patch images for the 3D object or scene ([0146], FIG. 17, three-dimensional position information smooth processing unit 133 acquires the position information on the point cloud supplied from the geometry decoding unit 132;  [0160], FIG. 17,  smooth processing unit 144 acquires the information regarding the local region, the geometry point cloud, and the representative value for each local region supplied from the in-region representative value derivation unit 142 and acquires the information indicating the processing target region, which has been supplied from the processing target region setting unit 143);
Regarding Claim 13, Yano in view of Chou discloses the non-transitory computer-readable-medium of claim 3.
Yano in view of Chou further discloses perform said apply the smoothing filter, said determine parameters for the attribute transfer function, and said apply the attribute transfer function in a 3D domain on the reconstructed version of the 3D object or scene comprising a reconstructed geometry of the 3D object or scene ([0218], the 3D reconstruction unit 217 performs a three-dimensional smooth filter process for the reconstructed point cloud; [0266], smooth processing unit (for example, a three-dimensional attribute information smooth processing unit) that performs the smooth process on the texture patch supplied to the texture synthesis unit 233 only needs to be provided in the 3D reconstruction unit 217 (FIG. 24)).
Regarding Claim 14, Yano in view of Chou discloses the non-transitory computer-readable-medium of claim 3.
Yano in view of Chou further discloses perform said apply the smoothing filter, said determine parameters for the attribute transfer function, and said apply the attribute transfer function as part of a rendering process for rendering the reconstructed version of the 3D object or scene ([0216], the 3D reconstruction unit 217 reconstructs the point cloud on the basis of the auxiliary patch information supplied from the auxiliary patch information decoding unit 212, and data of the position information (geometry) (for example, the geometry patch), data of the attribute information (texture) (for example, the texture patch), the occupancy map, and the like supplied from the unpacking unit 216. The 3D reconstruction unit 217 outputs the reconstructed point cloud to the outside of the decoding apparatus 200).
Regarding Claim 15, Yano in view of Chou discloses the non-transitory computer-readable-medium of claim 3.
Yano in view of Chou further discloses determine one or more layers of a plurality of layers of the 3D object or scene to reconstruct; and perform said apply the smoothing filter, said determine parameters for the attribute transfer function, and said apply the attribute transfer function only on the one or more layers determined to be reconstructed ([0228], FIG. 25, the three-dimensional position information smooth processing unit 232 includes a transmission information acquisition unit 251, a region division unit 252, an in-region representative value derivation unit 253, a processing target region setting unit 254, and a smooth processing unit 255).
Regarding Claim 16, Yano in view of Chou discloses the non-transitory computer-readable-medium of claim 3.
Yano in view of Chou further discloses wherein the program instructions, cause the one or more processors to: recursively perform said apply the smoothing filter, said determine parameters for the attribute transfer function, and said apply the attribute for two or more iterations ([0089],  FIG. 4, the three-dimensional space is divided into local regions, representative values (x) of the point cloud are derived for each local region, and the processing target point (black point) is smoothed using the derived representative values;  [0122] FIG. 13. the three-dimensional smooth filter process including the nearest neighbor search (k-NearestNeighbor) is performed only when the position of the processing target point corresponds to an end of the patch (if(is_Boundary(curPos))).
Regarding Claim 17, Yano in view of Chou discloses the non-transitory computer-readable-medium of claim 3.
Yano in view of Chou further discloses wherein the program instructions cause the one or more processors to: determine one or more views at which the reconstructed version of the 3D object or scene will be viewed; and perform said apply the smoothing filter, said determine parameters for the attribute transfer function, and said apply the attribute transfer function only on portions of the 3D object or scene viewable in the one or more views ([0157], supplying information regarding the local region, the geometry point cloud, and the representative value derived for each local region to the smooth processing unit 144 and when the representative value derived for each local region is to be transmitted to the decoding side, information indicating the representative value for each local region is supplied to the transmission information generation unit 145; [0228], FIG. 25, the three-dimensional position information smooth processing unit 232 includes a transmission information acquisition unit 251, a region division unit 252, an in-region representative value derivation unit 253, a processing target region setting unit 254, and a smooth processing unit 255).
Regarding Claim 18-22, Device claims 18-22 for decoding corresponds to computer-readable medium claim for decoding in claim 3, 7, 4, 13, 2 and 6 respectively, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 20210217139, hereinafter Yano) in view of Chou et al. (US 20170347120, hereinafter Chou) and Fujisawa et al. (US 20070160140, hereinafter Fujisawa)  
Regarding Claim 9, Yano in view of Chou discloses the non-transitory computer-readable-medium of claim 8, but does not explicitly disclose wherein the program instructions cause the one or more processors to: select a first smoothing filter if the device comprising the decoder is connected to an external power source; and select a second smoothing filer type if the device comprising the decoder is receiving power from a battery of the device.
Fujisawa teaches from the same field of endeavor select a first smoothing filter if the device comprising the decoder is connected to an external power source; and select a second smoothing filer type if the device comprising the decoder is receiving power from a battery of the device ([0086] FIG. 5,   in battery-driving, the processing load detection unit 402 receives, for example, notification of a remaining battery level. When a remaining battery level is less than an allowable remaining level, the processing load detection unit 402 causes the video decoding unit 401 to execute the control of skip of deblocking filter processing regardless of a situation of the processing load. Further, in AC power-driving, it is preferable that skip of deblocking filter process is automatically turned off, and an attempt is made to improve picture quality). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of applying filter selectively depending on the power source supply as taught by Fujisawa ([0086]) into the point cloud data transmission and reception system of Yano and Chou in order to provide flexible optimal processing while keeping the quality of video encoding particularly in real-time decoding processing (Fujisawa, [0007], [0086]).

Claims 1, 3 and 18 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. (US 20190087979, hereinafter Mammou) in view of Chou et al. (US 20170347120, hereinafter Chou).
Regarding Claim 1, Mammou discloses a non-transitory computer-readable medium storing program instructions ([0608]) that, when executed by one or more processors, cause the one or more processors to: 
determine, for a three-dimensional (3D) scene or object, a plurality of patches, wherein each patch comprises points of the 3D scene or object projected on a patch plane  ([0105], FIG. 5a, patch decomposition module, 206); 
pack attribute patch images and geometry patch images corresponding to the plurality of patches into corresponding attribute image frames and geometry image frames ([0094], FIG. 5a,  packing module , 208); 
apply an attribute transform function to the attribute patch images of the attribute image frames to compensate for distortion or artifacts to be introduced during a compression and a decompression of the geometry image frames  ([0237], FIG. 5a, attribute image generation module);
determine, for a three-dimensional (3D) scene or object  a plurality of patches, wherein each patch comprises points of the 3D scene or object projected on a patch plane  ([0100], a decoder, such as decoder 203, further comprises a smoothing filter, such as smoothing filter 244. I); and 
encode the geometry image frames and the attribute image frames that have had the attribute transform function applied ([0097], FIG. 5a, video compression module 218; [0327], spatial up-scaler 508, and a smoothing filter, such as smoothing filter 510).
Mammou does not explicitly disclose wherein the attribute transform function was applied using geometry image frames without the smoothing filter having been applied to the geometry image frames.
Chou teaches from the same field of endeavor using the geometry image frames without the smoothing filter being applied to the geometry image frames ([0060], FIG. 19a, region-adaptive hierarchical transformer (1940) applies a RAHT that is region-adaptive (processing attributes for occupied points) and hierarchical (passing coefficients from one level to another level for additional processing) and passes the transform coefficients resulting from the RAHT to the quantizer (1950)))

    PNG
    media_image1.png
    283
    661
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of using the geometry image frames without the smoothing filter as taught by Chou ([0060]) into the point cloud data transmission and reception system of Mammou in order to provide reduce computational complexity (including computational speed and resource usage) while still maintaining acceptable visual quality are highly desirable (Chou, [0003]).
Regarding Claim 3, Computer-readable medium claim 3 for decoding corresponds to computer-readable medium claim for encoding in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 18, Device claim 18 for decoding corresponds to computer-readable medium claim for decoding in claim 3, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL D FEREJA/Examiner, Art Unit 2487